Citation Nr: 1015637	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for a left knee 
disability, has been received.

6.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for a low back 
disability, has been received.

7.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to March 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

The RO previously denied service connection for a back 
disability and for a knee disability by January 1990 rating 
decision that became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009).  In its present 
adjudication, the RO decided the relevant claims on the 
merits and did not apply the new and material evidence 
standard.  A previously decided claim, however, may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  In any event, regardless of RO action, the 
Board is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  The Board will address the foregoing in the 
body of the decision below.

The Veteran requested a hearing before a Veterans Law Judge 
at the RO in March 2006.  He withdrew that request via signed 
statement in April 2006.  See 38 C.F.R. § 20.704(e) (2009).  
Accordingly, the Board will proceed with consideration of the 
Veteran's claim based on the evidence of record, as he has 
requested.  The Board observes that the Veteran's signed 
statement is dated April 12, 1996.  The Board concludes that 
the stated date is an oversight on the Veteran's part because 
the document was received at the Board in April 2006, it 
follows a record dated in April 2006, and precedes one dated 
in May 2006, and because the Veteran had no disability 
compensation claims pending with VA in 1996.

The issues of entitlement to service connection for a left 
foot disability and entitlement to service connection for a 
low back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A currently diagnosed right foot disability is not of 
record.

2.  A right shoulder disability is not shown to be related to 
the Veteran's active duty service.

3.  A left shoulder disability is not shown to be related to 
the Veteran's active duty service.  

4.  By January 1990 rating decision, the RO denied the 
Veteran's claim of service connection for a left knee 
disability; although he was sent notice of the RO's decision 
that month, he did not file a timely appeal.

5.  No evidence regarding the left knee has been associated 
with the claims file after January 1990.  

6.  By January 1990 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
low back disability; although he was sent notice of the RO's 
decision that month, he did not file a timely appeal.

7.  The evidence associated with the claims file subsequent 
to the January 1990 rating decision is not reiterative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back disability.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in, aggravated 
by, or related to active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Right shoulder osteoarthritis was not incurred in, 
aggravated by, or related to active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

3.  Left shoulder osteoarthritis was not incurred in, 
aggravated by, or related to active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

4.  The January 1990 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

5.  Since the final January 1990 rating decision, new and 
material evidence has not been received to reopen the claim 
of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).  

6.  Since the final January 1990 rating decision, new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Right foot

On enlistment, the Veteran did not report any right foot 
problems, and no right foot abnormality was found on the 
corresponding medical examination report.  Indeed, the 
Veteran's "PULHES" physical profile amounted to a "picket 
fence" (i.e., all 1's), indicating a high level of medical 
fitness.  See generally Hanson v. Derwinski, 1 Vet. App. 512, 
514 (1991) (contains an explanation of the military medical 
profile system).  

In May 1982, the Veteran reported a right leg injury while 
making a parachute jump.  The examiner observed slight 
effusion in the great toe area as well as tenderness in the 
ball of the right foot.  X-ray studies were negative for 
abnormalities.  Soft tissue trauma was diagnosed.  The 
Veteran did, however, sustain a right ankle sprain.  

On separation, although by history the Veteran checked that 
he had or had had swollen or painful joints and bone, joint, 
or other deformity, he reported no specific right foot 
trouble, and the feet were found to be normal during the 
corresponding medical examination.  Again, the Veteran had a 
perfect "PULHES" physical profile.  

In June 2003, the Veteran complained of, inter alia, right 
foot pain associated with his paratrooper days.  Upon 
examination, the examiner observed tinea pedis of the right 
foot, but no orthopedic diagnosis was rendered regarding the 
right foot.  A June 2003 X-ray study of the right foot 
revealed no evidence of acute osseous injury or degenerative 
changes.  In December 2003, right foot pain was assessed.  

At the outset, the Board acknowledges the Veteran's in-
service right foot complaints.  Upon separation and 
thereafter, however, no disability of the right foot has been 
shown.  Furthermore, the Board notes that pain alone, without 
an underlying disability, does not constitute a disability 
for which service connection can be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  A present disability is a 
prerequisite for the granting of service connection.  
38 C.F.R. § 3.303; Degmetich, supra.  Because no right foot 
disability was apparent on separation from service and 
because the post-service medical records reflect no specific 
disability of the right foot, service connection for a right 
foot disability is denied.  Id.

The Veteran is competent to provide evidence as to his 
symptoms, and the Board credits his assertions of right foot 
pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology).  The Veteran, however, is not 
shown to possess any medical expertise.  As such, the Board 
cannot rely on his representations regarding the presence of 
a right foot disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Because there is no 
competent evidence of the existence of a right foot 
disability, service connection for a right foot disability is 
denied.  Id.; 38 C.F.R. § 3.303; Degmetich, supra.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Right and left shoulders 

The service treatment records are silent with regard to both 
the right and left shoulders.  

June 2003 VA clinical records reflect complaints of bilateral 
shoulder pain that the Veteran related to his paratrooper 
days in service.  X-ray studies performed that month showed 
moderately severe osteoarthritis of the right shoulder and 
mild osteoarthritis of the left shoulder.  

The post-service medical evidence indicates that the Veteran 
currently has disabilities of the right and left shoulders.  
The Veteran maintains that osteoarthritis of the shoulders 
emanated from parachute jumps in service.  The Veteran's 
assertions in this regard are not credible because he is not 
shown to possess the type of medical expertise that would be 
required to opine regarding the origins of his bilateral 
shoulder osteoarthritis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The Veteran's 
representative, on his behalf, argues that lower body 
injuries in service are responsible for the current state of 
the Veteran's shoulders.  There is no competent medical 
evidence in support of that assertion, and the Board finds 
that those statements are not credible either.  Id.  There is 
no competent medical evidence indicating a nexus between 
current right and/or left shoulder disabilities and service.  
As such, service connection for osteoarthritis of the right 
shoulder and for osteoarthritis of the left shoulder is 
denied.  38 C.F.R. § 3.303.

As stated, there is no competent evidence of a nexus between 
the bilateral shoulder disabilities and service.  In 
addition, the Board observes the Veteran's apparent 
complaints of continuity of symptoms.  However, the negative 
service treatment records and the lapse in time between 
active duty service and the first apparent diagnosis of 
osteoarthritis of the shoulders weigh against the Veteran's 
claims herein.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein a veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  Thus, his statements 
are not credible in this regard.  

Upon examination, there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision regarding either 
issue discussed above.  Gilbert, supra; 38 U.S.C.A. § 5107.

New and Material Evidence 

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Present regulations state as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When an appellant attempts to reopen a finally decided claim, 
the Board must review all of the evidence submitted since the 
last disallowance to determine whether the claim of service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002).

Left knee  

In a January 1990 rating decision, the RO denied the 
Veteran's claim for a knee disability.  The Board need not 
determine whether service connection for both knees was 
denied.  It is clear from context, however, that the RO 
referred to the left knee in its January 1990 rating decision 
because it discussed knee injuries in service, and the only 
knee injury in service was to the left knee.  As such, the 
Board concludes that service connection for a left knee 
disability was denied in a January 1990 rating decision.  In 
sum, the RO denied service connection for a left knee 
disability by January 1990 rating decision on the basis that 
all in-service left knee injuries were acute and transitory 
and that no left knee disability was apparent on separation.  
The Veteran was provided notice of the decision and of his 
appellate rights by letter dated in January 1990.  He did not 
file a notice of disagreement, and the January 1990 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2009) (detailing the 
procedures and time limitations for appealing adverse RO 
determinations to the Board).  Nevertheless, the claim will 
be reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the January 1990 
rating decision was the last final disallowance, the Board 
must review all of the evidence submitted since that decision 
to determine whether the Veteran's claim of service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans, supra.  If new and material evidence is 
presented or secured with respect to this claim, the Board 
will reopen it and review the former disposition.  38 
U.S.C.A. § 5108.

The evidence of record at the time of the January 1990 rating 
decision consisted of the enlistment and separation reports 
of medical history and reports of medical examination 
reflecting no disability or abnormality of the left knee 
other than a left knee scar noted on separation.  In July 
1983, the Veteran was involved in an automobile accident and 
sustained a left knee injury.  Left knee lacerations were 
sutured.  The service treatment records also included a 
November 1983 report of left knee pain.  Because the Veteran 
complained of pain in the lower left knee Osgood-Schlatter 
disease was suspected.  Later that month, following repeated 
complaints of left knee pain, the Veteran's left upper 
extremity was placed in a cast, which was removed in December 
1983.  In October 1985, the Veteran sought treatment for left 
knee pain that had been recurring intermittently during the 
previous year.  He denied recent left knee trauma.  He left 
without being seen, and no diagnosis, assessment, or finding 
was rendered.  The record before January 1990 did not contain 
any other reference to the left knee.  

No evidence regarding the left knee was added to the record 
after January 1990.  It follows that no new and material 
evidence has been presented or otherwise associated with the 
record after January 1990.  The claim of entitlement to 
service connection for a left knee disability, therefore, is 
not reopened and remains denied.  38 C.F.R. § 3.156(a).

Low back  

In a January 1990 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
back disability on the basis that back injuries in service 
were acute and transitory and fully resolved prior to 
separation.  The Veteran was provided notice of the decision 
and of his appellate rights that month.  He filed a notice of 
disagreement in August 1990, and the RO issued a statement of 
the case.  He neglected, however, to perfect his appeal.  As 
such the January 1990 rating decision became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103; see also 38 C.F.R. §§ 20.200, 20.201 20.202, 
20.302.  The claim will be reopened, however, in the event 
that new and material evidence is presented.  38 U.S.C.A. § 
5108.  Because the January 1990 rating decision was the last 
final disallowance, the Board must review all of the evidence 
submitted since that rating decision to determine whether the 
Veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans, supra.  If new and 
material evidence is presented or secured with respect to 
this claim, the Board will reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

The evidence of record at the time of the January 1990 rating 
decision consisted of the service treatment records 
reflecting complaints of back pain in April 1979 and an 
assessment of a pulled muscle, a February 1983 back injury 
and a finding of superficial abrasions, and a finding of a 
mid to low back contusion in February 1983.  The service 
treatment records reflect no complaints or diagnoses 
regarding the back either on entry or upon separation.

The record prior to January 1990 also consisted of a July 
1989 X-ray study revealing a normal lumbosacral spine and a 
medical examination report indicating a seemingly normal 
physical examination of the low back but indicating that 
radiologic studies showed old wedging at L1 and some 
irregularity at L4.  There was no fracture or dislocation.  

The evidence added to the record after January 1990 consists 
solely of VA clinical records.  In June 2003, low back pain 
was diagnosed pursuant to symptoms described by the Veteran.  
Indeed, the Veteran indicated that low back pain had been 
present since his paratrooper days.  A June 2003 X-ray study 
of the spine showed small anterior osteophytes at the 
endplates of multiple vertebral bodies without the presence 
of significant posterior osteophytes, the intervertebral disc 
spaces were normal, and the sacroiliac and facet joints were 
within normal limits.  There was, however, mild narrowing of 
the L5/S1 neural foramen.  The radiologist's impression was 
of mild narrowing of the L5/S1 neural foramen.  In July 2003, 
a history of central low back pain was noted.  Low back pain 
was again assessed in December 2003.  

The Board has reviewed the evidence since the January 1990 
rating decision and has determined that it is new, as it was 
not of record before that date.  It is also new and material 
within the meaning of applicable law and regulations because 
it is probative of the issue at hand, which is whether the 
Veteran has a low back disability that is related to service.  
In January 1990, the RO denied the claim based on the premise 
that all low back injuries/complaints in service were acute 
and transitory and fully resolved.  The newly added evidence 
reflects a current low back disability (mild narrowing of the 
L5/S1 neural foramen).  The presence of a current disability 
was not recognized by the RO in January 1990; thus, there is 
a new basis upon which to review the claim.  As well, the 
Veteran's assertions of low back pain since service 
constitutes new evidence.  The Board emphasizes that the 
Veteran is fully competent to provide evidence regarding 
matters which he can readily perceive.  See, e.g., Jandreau, 
supra.  The new evidence presents a reasonable, if not 
sufficient, basis for linking the current low back disability 
to service.  It reflects a current disability and competent 
subjective evidence of continuity of symptomatology from 
service to the present.  The aforementioned evidence relates 
to unestablished facts necessary to substantiate the 
Veteran's claim of service connection for a low back disorder 
and presents the reasonable possibility of substantiating his 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's 
claim of entitlement to service connection for a low back 
disability is reopened.  To that extent only the claim is 
granted.  The Board observes that further development is 
necessary to determine, by competent medical evidence, 
whether the current low back disability is related to 
service.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2006.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided in November 2004 included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the relevant claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denials.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in November 2004 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical examinations were provided.  
Examinations are not necessary herein because, with respect 
to the right foot, there is no evidence of a current 
disability.  As to the shoulders, there is no competent and 
credible indication of a possible nexus between present 
disabilities and service.  In such situations, no 
examinations need be provided.  Id.; 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA clinical records.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for a right foot disability is denied.

Service connection for a right shoulder is denied.

Service connection for a left shoulder is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a left knee 
disability; the appeal is denied.

The claim of entitlement to service connection for a low back 
disorder is reopened.  To that extent only, the claim is 
granted.


REMAND

For reasons that will become apparent, a remand is required 
as to the issues of entitlement to service connection for a 
left foot disability and entitlement to service connection 
for a low back disorder.

Left foot

The Veteran is the recipient of a Parachute Badge.  The 
service treatment records reflect a possible soft tissue 
injury of the left foot following a jump, although there is 
some ambiguity regarding whether the left foot was 
implicated.  He maintains that he suffers from current left 
foot pain since service, and the Board finds that allegation 
credible considering the nature of his service.  

In order to assist the Veteran in establishing his claim of 
service connection for a left foot disability, a VA 
orthopedic examination is necessary in order to determine 
whether the Veteran suffers from a disability of the left 
foot.  If so, an opinion regarding the likely etiology of the 
disability is necessary.  The examination should be conducted 
as directed below.

Low back 

The Veteran has a currently diagnosed low back abnormality.  
The service treatment records reflect complaints and 
diagnoses relevant to the low back.  A medical examination is 
required for a complete and accurate diagnosis of all current 
low back disabilities and for an opinion as to the etiology 
of each.  The examination should be conducted as directed 
below.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA orthopedic examination 
in order to determine whether the Veteran 
suffers from disabilities of the left foot 
and/or low back.  If so, after eliciting a 
thorough medical history from the Veteran 
and reviewing pertinent documents in the 
claims file, the examiner should opine 
regarding whether it is at least as likely 
as not (50 percent or greater likelihood) 
that any diagnosed left foot or low back 
disability is related to service.  A 
complete rationale for all opinions and 
conclusions should be provided, and the 
examination report should indicate whether 
the requested review of the record took 
place.

2.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


